Case 1:19-cv-03277-GPG Document1 Filed 11/20/19 USDC Colorado Page 1 of 7

FILED
U.S. DISTRICT CouRT

DISTRICT OF COLOR EDO

IN THE UNITED STATES DISTRICT eUeKay 20 AM 9: 5 7
FOR THE DISTRICT OF COLORADP¥ Fae YPC OLWE LL
CLERK "

Civil Action No.

 

(To be supplied by the court) BY DEP. CLK

 

AKEEM MAKEEN

 

 

 

 

, Plaintiff
individually ‘and on behalf of all others a
wimilarly situated,
THE WATERFORD ON PIEDMONT APARTMENTS :
, Defendant(s).

 

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above'and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number. °

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 
‘Case 1:19-cv-03277-GPG Document 1 Filed 11/20/19 USDC Colorado Page 2 of 7

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Akeeem Makeen, 3312 S Tulare Cir Denver, CO 80231
(Name and complete mailing address)

720 329 8081 Makeen@comcast.net
(Telephone number and e-mail address)

 

 

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If-
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

The Waterford On Piedmont Apartments, 530 Piedmont Avenue NE Atlay
Atlanta, GA 30308

Defendant 1:

 

(Name and complete mailing address)
404 870- 9992

(Telephone number and e-mail address if known)

 

 

 

 

 

Defendant 2:
(Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 3: . .
' (Name and complete mailing address)
(Telephone number and e-mail address if known)
Defendant 4:

 

‘ (Name and complete mailing address)

 

(Telephone number and é-mail address if known)

2
Case 1:19-cv-03277-GPG Document1 Filed 11/20/19 USDC Colorado Page 3 of 7

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

Americans with Disabilities Act (ADA)

 

 

Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of Colorado

 

If Defendant 1 is an individual, Defendant | is a citizen of

 

If Defendant | is a corporation,

 

Defendant | is incorporated under the laws of Georgia (name of
state or foreign nation).
Defendant | has its principal place of business in Georgia (name of

 

state or foreign nation).

(Jf more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)

3
Case 1:19-cv-03277-GPG Document1 Filed 11/20/19 USDC Colorado Page 4 of 7

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: the Americans with Disabilities Act

 

Supporting facts:
Mr. Makeen is an African American that is a person protected under the. Americans

with Disabilities Act (ADA) who has been classified as a person with a qualified
disability that is receiving disability. On July 23, 2019 I traveled from Denver
Colorado to Buckhead, Ga for testing at Emory Hospital to be placed on their organ
transplant list. While in Atlanta I was staying at The Waterford On Piedmont
Apartments .while entering the garage a noticed a handicap parking space on the
left and another one to the right, left of the front door. I proceeded to park in
the space on the right next to the front door, this space like the other one had
the required BLUE handicap only parking notices, one in front and one on the left
and on also on the ground. After parking I placed my valid blue handicap platter
hanging from the rear view mirror and went to my room. When I returned later that
day the rental car was not there, I went to the secured desk and inquired if they
knew what happen to the rental car. The stated no, the guard on duty left to go
make his rounds and left his log book opened in plain view there was a entry that
stated towed car today that was in the handicap parking space for Ms. Parker. I
then called the posted tow company that was listed on the notices and they
informed me that they. did have the car and that security guard on duty was the
one that had it towed. I went back to talk with the security guard and asked him
why did he have it towed and his response was it is a reserved space, I said yes
it is for any and all ADA persons that have a valid handicap parking permit, he
said reserved parking in the garage but the only signs reflecting reserved
parking was the required ADA handicap signs: for reserved parking, then he said it
‘was reserved for a specify person and no-one else. I told him you can’t do that
it is against the ADA. I had testing to do the next day for a organ transplant
and now I didn’t know just how I was:going to get there, because testing started
early in the morning and the towing company had informed me that they would need
a release letter from the car rental company and they had informed me that -they
couldn’t get me one until the next day. fee next page
‘Case 1:19-cv-03277-GPG Document1 Filed 11/20/19 USDC Colorado Page 5 of 7

CLAIM ONE

At 5:00 am I had Lyft come and pick me up and take me the hospital, at about
noon I was able to pick up the car. Once back at Waterford on Piedmont
Apartments a different security guard was on so I asked him why did they towed’
my car, he stated because all of the parking spaces are reserved even the handicap
ones, I informed him that they can’t be, that an ADA symbol implicitly authorizes
anyone with a handicap permit to park in that space, and you have 150 units and no
real handicap parking because they are all reserved. Throughout my stay I had to
have my caretaker drop me off and pick me up from the front door. On July 26,
2019 I sent a letter requesting correction and retmbursement:of the cost of this
ordeal, I received a call from a lady confirming receipt of the letter, we talked for a
short time and she said she would be back in touch with me in a few days, never
heard from her again. On August 27, 2019 I sent a follow up letter and received no

response,

a
Case 1:19-cv-03277-GPG Document 1 Filed 11/20/19 USDC Colorado Page 6 of 7

CLAIM TWO: Intentional Infliction of Emotional Distress

 

Supporting facts:

Makeen has sustained severe emotional trauma, distress and harm” as a result of
defendant negligence. Defendant have acted intentionally and/or recklessly with
their conduct which has been extreme and/or outrageous which is the direct cause
of Mr. Makeen’s severe emotional distress. Defendant has intentionally and/or

recklessly violated the ADA which caused severe emotional distress.

acted intentionally and/or recklessly with their conduct which has
and/or outrageous which is the direct cause of Mr. Makeen’s severe
distress.

Makeen consequentially suffered damages, and-is entitled to, inter
damages in amount to be,proven at trial, in addition to reasonable
expenses, and attorney's fees all in amounts to-.be proven at trial

Defendant have
been extreme
emotional

alia, monetary
costs,
Case 1:19-cv-03277-GPG Document1 Filed 11/20/19 USDC Colorado Page 7 of 7

E. REQUEST FOR RELIEF
State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST
FOR RELIEF.”
Injunctive relief as the court sees fit in order to remedy defendants'

past unlawful conduct and to prevent future unlawful conduct by
defendants;All relief provided by the Americans with Disabilities Act
Reimbursement for all costs including attorney fees, Award such other and
additional relief as may be necessary to make Mr. Makeen whole on each and
every cause of action

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,

will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the ¢ therwise complies with the requirements of Rule 11.
(Plainti#ssignature)

a
(Date) ‘ 7

(Revised December 2017)
